                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

HAL W. STANLEY
MICHELLE STANLEY                                                                    PLAINTIFFS

v.                                   No. 6:17-CV-06008

KATHERINE FINNEGAN, ET AL.                                                       DEFENDANTS

                                            ORDER

       Now before the Court is separate defendant Katherine Finnegan’s Motion to Stay Pretrial

Deadlines and Trial Date (ECF No. 84) on grounds that Defendants’ motions for summary

judgment on issues of qualified immunity will dispose of this lawsuit entirely or give rise to one

or more interlocutory appeals that cannot be resolved before the current trial date of October 21,

2019. Plaintiffs have filed a Response in support the stay and advise the Court that Mr. Ohm,

attorney for Garland County, also agrees to the stay. (ECF No. 86.)

       IT IS THEREFORE ORDERED that this matter is STAYED pending a final decision on

the merits of defendants’ qualified immunity motions. All pretrial deadlines not already past and

the jury trial are CANCELED and will be reset by a future order.


      IT IS SO ORDERED this 4th day of September 2019.

                                                           /s/   Robert T. Dawson
                                                            Honorable Robert T. Dawson
                                                            United States District Judge
2
